Case 2:19-cv-17158-KM-JBC Document 1-1 Filed 08/23/19 Page 1 of 7 PagelD: 5

EXHIBIT 1
Case 2:19-cv-17158-KM-JBC Document 1-1 Filed 08/23/19 Page 2 of 7 PagelD: 6

UNN SC 000698-19 08/06/2019 Pgiof3 Trans ID: SCP20191805423
* ~ 4 Z\gA
SMALL CLAIMS SUMMONS AND RETURN OF SERVICE — PAGE 2

re

Fer ys ; ; .
NOTICE: This is a public document, which means the RECEIME Dk Rite fRill be available to the public upon request. Therefore,
do not enter personal identifiers on it, such as Social TR ee driver’s license number, vehicle plate number, insurance policy

 

 

 

 

 

 

 

 

 

number, active financial account number, or active c bumber PY [2: 3 |
Plaintiff or Plaintiff's Attorney Information: : a will Ih Pa RE
Name: SHAUN GOURDINE ‘ : ODURSUPERIOR COURT OF NEW JERSEY
‘ "HM YLAW DIVISION, SPECIAL CIVIL PART

NJ Attomey 1D Number ! ’
Address:

Union COUNTY
Phone: (310)-714-2046 ext. 2. BROAD ST, ELIZABETH, NJ 07201
SHAUN GOURDINE (908)-787-1650 _ ext.

Plainatiff(s)

versus Docket Number: NC {795 44

 

SYNCB/TOYS R US BANK FRAUD

 

Defendant(s)
Defendant Information: dca ‘
Name: SYNCB/TOYS R US BANK FRAUD ae cae
P.O BOX 8726, DAYTON, OH 45482-0278 SUMMONS
Address:
Phone: (877)-295-2080 ext (Check one):  [)Contract Tort
Demand Amount: $___9,000.00
patcHs_cdf'lo___ ovTe FLED 8514 eitng Fes : 00
er q A. crvice Fcc: ssi anes
MO/CHECK/CASERECEIPT# ligi¥ amt fA.©. Attomey’s Fees: $e
OVP TOTAL: $ 3,054.00

 

YOU MUST APPEAR IN COURT ON THIS DATE § 2 alia AND TIME q Clam. OC pm.

OR THE COURT MAY RULE AGAINST YOU.

REPORT TO: Cid mr Bp ri Le td sen

Y RETURN OF SERVICE (For Court Use Only)
Date Served: §, if

RETURN OF SERVICE IF SERVED BY COURT OFFICER

 

 

Docket Number

Date: STi: WM WF BM BF OTHER
HT WT AGE HAIR MUSTACHE BEARD GLASSES
NAME: RELATIONSHIP:

 

 

Description of Premises

 

| hereby certify the above to be true and accurate:

Special Civil Part Officer
Revised 06/13/2018, CN tOt5t
Revised effective 9/1/2018 by 9/14/2018 Notice to the Baur, CN 10534 (Appendix XI-A (2))

page Pot 9
Case 2:19-cv-17158-KM-JBC Document 1-1 Filed 08/23/19 Page 3 of 7 PagelD: 7

UNN SC 000698-19 08/06/2019 Pqg2o0f3 Trans ID SCP20191805423

SMALL CLAIMS SUMMONS AND RETURN OF SERVICE

THE SUPERIOR COURT OF NEW JERSEY
Law Division, Speciat Civil Part
SMALL CLAIMS SUMMONS

 

 

 

 

 

 

YOU ARE BEING SUED!
IF YOU WANT THE COURT TO HEAR YOUR SIDE OF THIS CASE, YOU MUST
APPEAR IN COURT. IF YOU DO NOT, THE COURT MAY RULE AGAINST YOU.
READ ALL OF THIS PAGE AND THE NEXT PAGE FOR DETAILS.

In the attached complaint, the person suing you (who is called che plaintiff) briefly tells the court
his or her version of the facts of the case and how much money he or she claims you owe You are
cautioned (hat if you do mot come to court on the trial date to answer the complaint, you may lose
the case automatically, and the court may give the plaintiff what the plaintifT ts asking for, plus interest
and court costs Ifa judgment is entered against you, a Special Civil Part Officer may Seizz your moncy,
wages or personal property to pay all or part of the judgment and the judgment ts valid for 20 years

You can do one or more of the following things:

1 Come to court to answer the complaint: You do not have to file a written answer. but if you
dispute the complaint and want the court to hear your side of the case, you must appear in court on the
date and at the time noted on the next page

AND/OR
2 Resolve the dispute You may wish to contact the plaintiffs lawyer, or the plainuff if the
plaintefT does not have a lawyer, to resolve this dispute. You do not have to do this unless you want to.
This may avotd the entry of a judgment and the plainufT may agree to accepl payment arrangements,
which is something that cannot be forced by the court You will have to appear in court on the trial date
unless a written agreement is reached and filed with the court
AND/OR
3 Get a lawyer . If you cannot afford to pay for a lawyer, free legal advice may be available by
contacting Legal Services at 908-354-4340 If you can afford to pay a lawyer but do not know one,
you may call the Lawyer Referral Services of your local county Bar Association at 908-353-4715
If you need an interpreter or an accommodation for a disability, you must notify the court immediately.

La traducciéa al espafiol se encuentra aj dorso de esta pagina.

Shit Wh —

ShpSpeni’ Gort Part

Revised 09/04/2012, CN 10534-English-Spanish (Appendix XI-A (2) Page 1 of 3
Case 2:19-cv-17158-KM-JBC Document 1-1 Filed 08/23/19 Page 4 of 7 PagelD: 8

UNN SC 000698-19 08/06/2019 Pg 3of3 Trans ID: SCP20191805423

 

EL TRIBUNAL SUPERIOR DE NUEVA JERSEY
Divisién de Derecho, Parte Civil Especial

NOTIFICACION DE DEMANDA DE
RECLAMACIONES MENORES

 

 

 

 

 

{LE ESTAN HACIENDO JUICIO!
S1 UD, QUIERE QUE EL TRIBUNAL VEA SU VERSION DE ESTA CAUSA TIENE QUE
COMPARECER EN EL TRIBUNAL. SI NO COMPARECE, PUEDE SER QUE EL TRIBUNAL
DICTAMINE EN SU CONTRA. PARA LOS DETALLES, LEA TODA ESTA PAGINA Y LA QUE SIGUE.

En la demanda adjunta, la persona que te esta haciendo juicio (que se Hama ef demandante) da al juez su
version breve de los hechos del caso y la suma de dinero que alega que Ud Je debe Se le advierte que si Ud.
no viene al tribunal en la fecha del juicio, es posible que pierda la causa automaticamente y cl tribunal
puede dar al demandante lo que pide mds intereses y costas. Si se registra una decisién en contrade Ud., un
Oficial de la Parte Civil (Special Civil Part Officer) puede embargar su dinero, salario o bienes muebles para
pagar toda o parte de la adjudicacién y la adjudicacién tiene 20 afios de vigencia.

Usted puede escoger entre las siguientes opciones:

1. Venir al iribunal para contestar la demanda No hace falta que presente una contestacién escrita,pero
si Ud. disputa la demanda y quiere que ef jucz vea su version de Ja causa, tiene que comparecer en eltribunal en
la fecha y a fa hora notadas en Ja pagina que sigue

ADEMAS, O DE LO CONTRARIO, USTED PUEDE

2. Resolver fa disputa Ud. posiblemente quiera comunicarse con el abogado del demandante, o el
demandante si el demandante no tiene abogado, para resolver esta disputa No tiene que hacerlo si no quiere.
Esto puede evitar que sc registte una adjudicacién y puede ser que el demandante esté.de acuerdocon aceptar un
convento de pago lo cual es algo que el juez no puede imponer. Tendra que comparecer en el tribunal en Ja
fecha del juicio a menos que se Hegue a un acuerdo escrito que se registra en el tribunal,

ADEMAS, O DE LO CONT RARIO, USTED PUEDE

3. Consegutr un abogado Si Ud no tiene dinero para pagar a un abogado, cs posible que puedarecibir-
consejos legales gratuitos si se comunica con Servicios Legales (Legal Services) al. 908-354-4340
Si tiene dinero para pagar a un abogado pero no conoce ninguo puede flamar a Servicios de Recomendacién de
tice (Lawyer Referral Services) del Colegio de Abogados (Bar Association) de su condado local al

Si necesita un intérprete o alguna acomodacién para un impedimento, tiene que Abner ihe 6 .
tribunal. . ‘ és :
Michelle M. Smith, Esq.

Secre ) rte Civil Especial
Case 2:19-cv-17158-KM-JBC Document 1-1 Filed 08/23/19 Page 5 of 7 PagelD: 9

UNN SC 000698-19 08/05/2019 Pg 1 of 2 Trans ID: SCP20191805423

é

SMALL CLAIMS COMPLAINT (Contract, Security Deposit, Rent, or Tort)

NOTICE: This is 2 public document, which means the document as submitted will be available to the public upon request. Therefore,
do not enter personal identificrs on it, such as Social Security number, driver's license number, vehicle plate number, insurance policy
number, active financial account number, or active credit curd number.

Plaintiff or Filing Attorney Information:
Name SHAUN GOURDINE

NJ Attlomey ID Number TH 57906

 

 

 

 

 

 

 

Address
Superior Court of New Jersey
Telephone Number (310)-714-2046 ext. Law Division, Special Civil Part
Small Claims Section
Union County 7-{ ?
Docket No: S C. 4 y
From Plaintiff (to be provided by the court)
Address "> __. : , Civil Action
Complaint
Telephone Number (310)-714-2046 ext
To Defendant Check One:
Name _SYNCRTOYS RUS BANK FRAUD C1 Contract
Address (] Security Deposit
C] Rent
Telephone Number (877}-295-2080 ext. @ Personal Injury or Property Damage (other than
motor vehicle)
COMPLAINT
Demand: $3,000.00 plus costs. Type or print the reasons you, the Plaintifl(s), are suing the Defendant(s):

 

Attach additional sheets if necessary.
corer deca — THE SAME PERE MIA. AIRY a IN SELLERS v a = Pee 959 F.2d 307 (D.C.

 

 

ANO-REFUSETO. UPDATE ANS CORRECT AT (please review procadorat history) FHANIC-TO

 

 

| IMPORTANT: Plaintiffs and defendants must bring all witnesses, photos, and documents, and other evidence to the
hearing. Subpoena forms are available at the Clerk’s office to require the attendance of witnesses.

At the trial Plaintiff will require:

An interpreter [ClYes (No Indicate Language "Wa
An accommodation for disability [] Yes {No Indicate Disability

 

 

| certify that the matter in controversy is not the subject of any other court action or arbitration proceeding, now pending
or contemplated, and that no other parties should be joined in this action.

| certify that confidential personal identifiers have been redacted from documents now submitted to the court, and will be
redacted from all documents submitted in the future in accordance with Rule 1:38-7(b).

7/20/2019 wt fpr deem

Date A Maint s Signature £

SHAUN GOURDINE
Plaintiff's Name Typed, Stamped or Printed

Revised 06/13/2018, CN 10151

page 7 of 9
Revised 09/04/2012, CN 10532 (Appendix X1-C)
Case 2:19-cv-17158-KM-JBC Document 1-1 Filed 08/23/19 Page 6 of 7 PagelD: 10

UNN SC 000898-19 08/05/2019 Pg 2 of 2 Trans ID. SCP20191805423

PROCEDURAL HISTORY

SHAUN GOURDINE vs. SYNCB/TOYS R US

JUNE 19, 2019 DEFENDANT PROVIDED THE PUBLIC ANO CREDIT BUREAU'S WITH NEGATIVE
INFORMATION STATING PLAINTIFF HAD AN OPEN COLLECTION ACCOUNT # 6045861001891760
TOTALING THE AMOUNT OF $675.00 WITH THEM. DEFENDANT FAIL TO PROVIDE THE EXECUTED
CONTRACT SIGNED BY PLAINTIFF. PLAINTIFF CONTACTED DEFENDANT ON NUMERQUS OCASSIONS AND
DEFENDANT FAILTO STOP REPORTING THIS NEGAVTIVE INFORMATION OR STOP BILLING PLAINTIFF FOR
THIS COLLECTION ACCOUNT.

RELIEF SOUGHT

1. ORDER DEFENDANT TO ISSUE A LETTER STATING THEIR NEGATIVE SUBMISSIONS ABOUT PLAINTIFF
FAILING TO PAY THEM $675.00 ACCOUNT # 6045861001891760 WAS AN ERROR AND MUST BE

REMOVED FROM PLAINTIFF CREDIT REPORT.

2, ORDER DEFENDANT TO PAY PLAINTIFF $3,000.00 FOR INJURIES THEY CAUSED PLAINTIFF TO SUFFER,

PLAINTIFF WAS HARRASSED AND EMBARRASSED BY DEFENDANT.

3. ORDER DEFENDANT TO REIMBURSE DEFENDANT OF ALL FILING FEES AND COURT COST.

JULY 20, 2019 2 be ced blaekddy
Case 2:19-cv- -
cv-17158-KM-JBC Document 1-1 Filed 08/23/19 Page 7 of 7 PagelD: 11

     

 

ass

 

 

USPS CERTIFIED MAIL™

=< (AN

9214 8969 0117 0400 0001 2191 72

tg

 

Ee

00055 04
SYNCB/TOYS R US BANK FRAUD

PO BOX 8726
DAYTON OH 45842-0278

4540188726 BOSS cotati hyped TE eet
